Citation Nr: 1737559	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  16-13 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

The Veteran represented by:  Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).

The Veteran served on active duty in the United States Army from June 1979 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision and notification letter of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.  As of yet, no hearing has been held on this claim.

Although the Veteran's claim was initially limited to the question of entitlement to service connection for PTSD, the medical evidence shows treatment for other psychiatric disorders.  Therefore, the issue, as reflected on the title page of this decision, has been broadened to service connection for an acquired psychiatric disorder, to include PTSD.   See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  Initial review of the matter is indicated by the RO.

It is noted that the RO initially reopened the Veteran's claim for service connection for PTSD, holding that a July 2012 rating action was final.  However, within one month of notice of the July 2012 rating, the Veteran sought reconsideration of that decision, and submitted, on several occasions, additional evidence and statements in support of his claim.  As such, it is the Board's conclusion that the matter has been open since its onset, and that discussion of new and material evidence is not indicated.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) electronic claims files.  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is REMANDED to the Agency of Original Jurisdiction (AOJ).
REMAND

The Veteran asserts in-service incidents causing or contributing to his PTSD, which include two instances of being personally physically assaulted.  Although initially he received the required notice for the development of evidence for claims of service connection in an April 2012 Veteran Claims Assistance Act (VCAA) letter, the alleged personal assaults described above require VA to issue a heightened notice, advising the Veteran that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allow him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304 (f)(5) (2016).  No such notification is found in the record; consequently, the AOJ must issue this additional notice. 
  
In a May 2016 VA examination, the Veteran reported that he was collecting Social Security disability benefits for PTSD.  There are no Social Security records associated with the claims file, nor is there documentation that they do not exist or attempting to obtain them would be futile.  Social Security records are potentially relevant to resolving the Veteran's claim.  Pursuant to its duty to assist the Veteran, VA must attempt to obtain relevant records from other Federal departments or agencies, including the United States Social Security Administration (SSA).  See 38 C.F.R. § 3.159 (c)(2) (2016).  Therefore, the AOJ should obtain any benefits records pertaining to any psychiatric disorder, including PTSD, from the SSA.

The Veteran and his representative in various submissions have stated that the Veteran had served as a member of the military police or security detail at Camp Irwin, near the demilitarized zone between North and South Korea (DMZ) for approximately one year.  They have stated that, upon the 1979 assassination of the South Korean president, there had been student protests, general civil unrest, tensions with North Korea at the DMZ, live ammunition had been issued and loaded, and instructions had been given to be ready for any action.  Although it is not entirely clear from these submissions which stressors occurred at Camp Irwin, it appears some may have.  

Although the record contains two sets of the Veteran's military personnel records and these files state that the Veteran served in South Korea at the relevant time, the files do not specifically confirm that the Veteran was posted at Camp Irwin.  Given its proximity to the DMZ and that it is mentioned in the Veteran's responses, statements and appellate briefs in connection with all or some of the events relevant to establishing service-connected acquired psychiatric disorder, to include PTSD, the AOJ should attempt to confirm the Veteran's posting at Camp Irwin.

As asserted by the Veteran's representative, the May 2016 VA examination lacks detailed findings, reliable diagnostic testing and an adequate rationale to support the examiner's opinion.  For the foregoing reasons the Veteran should be afforded a new examination with sufficiently detailed findings and with an opinion supported by clinical reasons for its conclusions.  This is indicated given the material added to the record since the last examination, and in view of the initial AOJ consideration of all acquired psychiatric diagnoses.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative for information pertaining to the Veteran's treatment for PTSD or other psychiatric impairment at any VA medical facilities since the latest submission of VA treatment records to the claims file.  Additionally, ask the Veteran for information pertaining to any private treatment.  Attempt to obtain the medical records pertaining to the above treatments not yet associated with the claims file.  Associate those treatment records with the claims file.  Document all requests and responses concerning the obtaining of any records in the claims file and notify the Veteran appropriately.  Conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.

2.  Provide the Veteran with a notice letter to his current address of record, which complies with the notification requirements of 38 C.F.R. § 3.304 (f)(5).  The letter should advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his stressors relating to an in-service personal assault.  

3.  Obtain and associate with the claims file all outstanding SSA records related to the Veteran's treatment for PTSD and any other psychiatric disorder.  Efforts to obtain these records should be associated with the claims file and requests for these records should continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

4.  Contact all relevant sources, including the Joint Services Records Research Center (JRRSC), for all relevant information in order to verify the posting of both the Veteran and the Veteran's unit at Camp Irwin in South Korea during the period of the Veteran's service in South Korea, to include specifically the period from October 23, 1979 to October 14, 1980.  

5.  After completion of the foregoing to the extent possible and whether or not any new records and information are obtained, schedule an examination for the Veteran's acquired psychiatric disorder, to include post-traumatic stress disorder.  The electronic claims folders should be available to the examiner prior to the examination.  All indicated tests should be accomplished and all findings reported in detail.  The examiner should provide findings and a diagnosis accordingly.  If an additional examination or testing is indicated, schedule it in accordance with applicable procedures.

The examiner is also requested to provide an opinion, in which the examiner should address whether it is at least as likely as not (50 percent probability or greater) that any acquired psychiatric disorder found, to include PTSD, is causally related to the Veteran's active duty service, to include being caused by a fear associated with hostile military or terrorist activity or by other stressors, to include personal assaults.

A detailed rationale must accompany any opinion provided.  The examiner should comment on the findings and opinions of other examiners.  In addition, the opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to psychiatric disorders, to include PTSD, including the Veteran's statements, any statements/Buddy Statements of his wife, family members, friends, co-workers, or others; and the Veteran's reports to providers, as they appear throughout the record.  

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.  If it is determined that no psychiatric diagnosis can be entered, please discuss that finding in relation to the other evidence on file.

6.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow for an appropriate opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).











Department of Veterans Affairs



